Exhibit “A”

 

CHANGE IN CONTROL AGREEMENT

 

If a “Change of Control” occurs within two (2) years of the date of this
agreement and employee is terminated without just cause within two (2) years
after the occurrence of a “Change of Control” (as defined below), Employee shall
be entitled to compensation as follows:

 

Bank shall be obligated to continue to pay to the Employee the Employee’s annual
salary, as the same may have been modified from time to time since the Effective
Date, for a period of one (1) year after the Date of Termination and, at the end
of said one (1) year period, the Bank shall also pay to such Employee an amount
equal to the average annual discretionary bonus, if any, which Employee has
received during the Term of Employee’s employment with the Bank.

 

For the purposes of this Agreement, a “Change in Control” shall mean any of the
following events:

        (i) the merger or consolidation of the Bank with, or a sale of all or
substantially all of the assets of the Bank to, any person or entity or group of
associated persons or entities;         (ii) the direct or indirect beneficial
ownership, in the aggregate, of securities of the Bank, or its parent company,
representing twenty-five percent (25%) or more of the total combined voting
power of the Bank’s, or its parent company’s, then issued and outstanding
securities by any person or entity, or group of associated persons or entities
acting in concert, not affiliated with the Bank or its parent company as of the
Effective Date hereof; provided, however, that none of the securities of the
Bank or its parent company which are now or hereafter offered for sale as part
of a public offering shall be taken into consideration for purposes of
determining the occurrence of a Change of Control and further provided that
acquisition of the Bank by a newly-created parent or holding company as a part
of a transaction whereby the stock of the parent company becomes fully
publicly-traded shall not constitute a Change of Control; or         (iii) the
shareholders of the Bank approve any plan or proposal for the liquidation or
dissolution of the Bank;         provided, however, that a Change of Control
shall not be deemed to result from any transaction precipitated by the Bank’s
insolvency, appointment of a conservator, or determination by a regulatory
agency that the Bank is insolvent, nor from any transaction initiated by the
Bank or its parent company, in regard to converting from a publicly-traded
company to a privately-held company.

 

        [img001_v2.jpg]   [img002_v2.jpg]   Robert Krimmel   Robert C. Matthews
      Director of Human Resources  

 

 



